Citation Nr: 1456622	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-41 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for head trauma residual headaches.

2.  Entitlement to a total disability rating on the basis of individual unemployability due to the service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to December 1965. 

The increased rating claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for the Veteran's headache disability.  In April 2013, the case was remanded for additional development.  A June 2013 rating decision then increased the rating to 30 percent, effective April 29, 2009 (the date of claim for increase).  As the increase is not to the schedular maximum, and because the Veteran has not expressed satisfaction with the rating, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  In May 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

At the October 2009 VA examination, the Veteran was unemployed.  In a June 2013 Disability Benefits Questionnaire (DBQ), the Veteran's private physician determined that the Veteran's headaches prevented him from most work and that because of his headaches, he was unable to secure employment.  Thus, the Board finds that this evidence reasonably raises the claim for a TDIU due to the service-connected head trauma residual headaches and is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, regarding the TDIU claim, the Veteran has never been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).

Additionally, the Veteran filed a claim for VA Vocational Rehabilitation in April 2009 due exclusively to his service-connected head trauma residual headaches.  The Veteran also filed the increased rating claim that is currently on appeal in April 2009.  The Veteran's paperless claims file contains two flashes that were presumably attached to the paper claims file and state that the Veteran is a VA Vocational Rehabilitation participant.  However, the VA Vocational Rehabilitation records, to include any pertinent treatment or documentation regarding the Veteran's service-connected head trauma residual headaches, are not currently in the claims file.  Upon remand, the Veteran's Vocational Rehabilitation records must be obtained.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Finally, the Veteran has alleged recent treatment for his service-connected head trauma residual headaches.  The most recent VA treatment records in the claims file are dated from August 2014 from the VA Medical Center (VAMC) in San Juan, Puerto Rice.  Upon remand, all pertinent VA treatment records since this date, along with his recent and pertinent private treatment records, must be obtained and associated with the claims file.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate the claim for a TDIU rating.  

Contact the Veteran and ask that he complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional information or evidence pertinent to the TDIU claim.  The RO should then assist the Veteran in obtaining any additional information or evidence adequately identified by the Veteran.

Advise the Veteran that it is ultimately the Veteran's responsibility to obtain (from his prior employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; and that he should submit evidence (such as pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any, (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Obtain the Veteran's VA Vocational Rehabilitation folder.

If the folder is not available, a written statement to that effect should be incorporated into the record.

3.  Obtain all pertinent VA outpatient treatment records from the VAMC in San Juan, Puerto Rico, dated since August 2014 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Obtain the Veteran's recent private treatment records.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a Supplemental Statement of the Case (SSOC).  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




